DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 21 and 23-37 are pending. Claims 36 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 21 and 23-35 are under examination.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) based upon an application filed in SG10201605841S on July 15, 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Response to Arguments: The objection to the disclosure has been withdrawn as necessitated by amendment.
Drawings
The drawings were received on October 27, 2020. These drawings are acceptable
Response to Arguments: The objection to the drawings under 37 CFR 1.83(a) for failing to show the colors red and green as described in the specification filed 02/12/2020.on p. 11, line 3, p. 14, line 17, p. 16, line 10 and p. 19, line 27 has been withdrawn as necessitated by amendment. 


Claim Objections
Response to Arguments: The objection to claims 21-35 because of redundant language has been withdrawn a necessitated by amendment.
The objections are new.
Claim 21 is objected to because of the following informalities: It is suggested to add a space between the comma and the word “wherein” in the phrase (“(SEQ ID NO: 1,wherein”).
Claim 31 is objected to because of the following informalities: It is suggested to delete the space between “R31” and “K31” and the letter “A” in the recitation of "R31 A" and "K31 A” in line 7. Appropriate correction is required.
Claims 23-35 are objected to as being dependent upon an objected base claim.
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claims 21 and 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn as necessitated by amendment. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest a method of treating pre-eclampsia in an individual comprising administering a therapeutically effective amount of an ELABELA polypeptide or a nucleic acid encoding an ELABELA polypeptide to the individual wherein the ELABELA polypeptide comprises the amino acid sequence CXXXRCXXXHSRVPFP (SEQ ID NO: 1) wherein X is any amino acid.
Conclusion
No claim is allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658